Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the B2O3 range being 8-16% but claim 2 depends on claim 1 which requires the B2O3 to be 9.2% or more.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13, 15-16 and 19 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by Nishizawa (USPN 5,885,914).
Regarding claims 1-6, 15 and 16: Nishizawa teaches an alkali-free glass substrate that can have a composition, in mol % anticipating those clamed with a density as claimed (see abstract and Examples). 
Nishizawa fails to teach CTE at the individual temperature ranges of 100-200, 50-100 or 200-300, as well as ratios resulting therefrom, as required by claims 1, 4-5 and/or 6, however, as their glass composition meets that of Applicants’, one having ordinary skill would reasonably conclude the same individual CTEs and relationships between them to be present absent an evidentiary showing to the contrary (MPEP 2112). 

Regarding claims 7-9: Nishizawa fails to explicitly teach the glass transition temperature, the degree of wear or the Vickers hardness of their glasses, however, as their glass composition meets that of Applicants’, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 10 and 19: The limitations of claims 10 and 19 reciting that the glass is used for a support for a semiconductor production process or a cover glass is intended use and it has been held by the courts that as long as the prior art is capable of such use the claim is met. In the instant case, as Nishizawa’s glass is the same as that claimed, it would be expected to have the same capabilities of use absent a showing to the contrary (MPEP 2112). However, it is noted for the record that Nishizawa does clearly teach their glass being as a support substrate for a semiconductor production process (see Col. 1 and Col. 11, lines 43-58).
	Although Nishizawa fails to teach the wear degree of their glass in claim 19, as discussed above, their glass composition meets that of Applicants and as such, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 

Regarding claim 13: As Nishizawa does not disclose a density of defect in their glass, one having ordinary skill would reasonably conclude none to be present (i.e. density of defects of any size being contained at 0 per cm2).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 is/are rejected under 35 U.S.C. 102 (a1 and a2) as being anticipated by Nishizawa (USPN 5,885,914) as evidenced by either one of Koyama et al. (US Pub 20130065748) or Kato (US Pub 20090170684), or alternatively under 35 U.S.C. 103 as being obvious over Nishizawa (USPN 5,885,914) in view of either one of Koyama et al. (US Pub 20130065748) or Kato (US Pub 20090170684).
Regarding claims 20 and 21: Nishizawa teaches their glass being used as a substrate for a thin film transistor (i.e. laminated substrate) display (see Col. 1 and Col. 11, lines 
	Alternatively, in the instance Applicants argue silicon to not be inherent within NIshizawa, as Nishizawa clearly teaches their glass being a substrate for a TFT display and Koyama and Kato, who both similarly teach glass substrates for TFT displays, disclose a silicon TFT on a glass substrate being desirable, it would have been obvious to one having ordinary skill at the time of invention to modify Nishizawa to include a silicon TFT on their glass substrate to obtain a desirable display. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (USPN 5,885,914) as applied to claim 1, in view of either one of Koyama et al. (US Pub 20130065748) or Kato (US Pub 20090170684).
As discussed above, Nishizawa teaches the invention of claim 1. 
Regarding claims 11 and 12: Nishizawa fails to teach an area of a main surface or a thickness of their glass, however, they also do not place limits on the area or thickness 
As Koyama and Kato, who each similarly teach glasses used as a substrate for TFT, disclose that such sheets can desirably be made with dimensions meeting an area as claimed and a thickness as claimed (see Koyama 0160 and 0159 and Kato 0027, 0044, 0071), it would have been obvious to one having ordinary skill at the time of invention to modify Nishizawa to include dimensions and thicknesses as taught by Koyama or Kato in order to obtain a desirable glass substrate for a TFT. 
Regarding claims 14, 17 and 18: It is initially noted that to solve Applicants’ overall formulas, one must first solve log10n which Applicants define in the following manner.

    PNG
    media_image1.png
    117
    591
    media_image1.png
    Greyscale

While Nishizawa does not disclose a cooling rate for their glass, they do not appear to place limits on it either and instead, only generally teach a glass substrate used for TFT, etc. 
	As Koyama, who similarly teaches a glass substrate used for TFT, etc. (abstract, 0004-0005), discloses that it is desirable for the glass to be annealed with a cooling rate of 50-300oC/min in order to control the heat shrinkage ratio, productivity, etc. (0163), it would have been obvious to one having ordinary skill at the time of invention to modify Nishizawa to include their glass being annealed with a cooling rate of 50-300oC/min in order to control the heat shrinkage ratio, productivity, etc.
oC/min in order to control the heat shrinkage ratio(entire document), it would have been obvious to one having ordinary skill at the time of invention to modify Nishizawa to include their glass being annealed with a cooling rate of 10oC/min in order to control the heat shrinkage.
Using either of the above cooling rates, when converted to oC/sec, in combination with glass compositions taught by Nishizawa (see abstract and Examples) allow for the claimed formulas to be met.  
Response to Arguments
Applicant’s arguments filed April 13, 2021 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784